Name: Commission Regulation (EEC) No 230/79 of 7 February 1979 fixing the depreciation coefficient and the maximum tolerance for storage losses for beef bought into intervention and repealing Regulation (EEC) No 221/72
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2 . 79 Official Journal of the European Communities No L 32/23 COMMISSION REGULATION (EEC) No 230/79 of 7 February 1979 fixing the depreciation coefficient and the maximum tolerance for storage losses for beef bought into intervention and repealing Regulation (EEC) No 221 /72 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The depreciation coefficient provided for in Article 7 of Regulation (EEC) No 1883/78 shall be 0-80 for unboned beef ; it shall be applied to the buying-in price of the products bought in by the intervention agencies . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2305/70 of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in beef and veal ('), as last amended by Regula ­ tion ( EEC) No 496/78 ( 2 ), and in particular Article 3 ( 2) (c ) thereof , Having regard to Council Regulation (EEC) No 1883 /78 of 2 August 1978 laying down general rules for the financing of intervention by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3 ), and in particular Article 7 thereof, Whereas under Article 6 of Council Regulation (EEC) No 805/68 (4 ), as last amended by Regulation (EEC) No 425/77 ( 5 ), the intervention agencies buy in beef that is fresh or chilled ; whereas this beef must be frozen to be stored ; whereas the selling price of frozen meat is generally lower than that at which the intervention meat was bought in ; whereas it is consequently necessary to fix a coefficient of deprecia ­ tion applying to the buying-in price paid by the inter ­ vention agencies ; Whereas the account specified in Article 2 ( 1 ) of Regu ­ lation (EEC) No 2305/70 is credited with the value of the losses in excess of the maximum tolerance ; whereas it is necessary to fix this tolerance for each product concerned ; Whereas this Regulation incorporates certain provi ­ sions of Commission Regulation (EEC) No 221 /72 (6), as last amended by Regulation (EEC) No 456/78 ( 7 ) ; whereas it is necessary to repeal Regulation (EEC) No 221 /72 ; Article 2 The maximum tolerance referred to in Article 3 (2) (c) of Regulation (EEC) No 2305/70 shall be 1 % . It shall apply to the difference between the unwrapped weight of the product recorded when it is taken over and the wrapped weight recorded when it is removed from storage . This limit shall apply to boned meat produced by boning fore and hindquarters taken over, allowance being made for a weight loss of 32 % as a result of the boning. Article 3 Regulation (EEC) No 221 /72 is hereby repealed . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1979 . (') OJ No L 249 , 17 . i 1 . 1970 , p. 1 . ( 2 ) OJ No L 68 , 10 . 3 . 1978 , p. 5 . ( 3 ) OJ No L 216, 5 . 8 . 1978 , p. 1 . (4 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 5 ) OJ No L 61 , 5 . 3 . 1977 , p. 1 . ( o ) OJ No L 27 , 1 . 2 . 1972, p. 54 . ( 7 ) OJ No L 62, 4 . 3 . 1978 , p. 24 . 8 . 2 . 79No L 32/24 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1979 . For the Commission Finn GUNDELACH Vice-President